NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                          JAN 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-30098

                Plaintiff-Appellee,             D.C. No. 2:17-cr-00286-JLR

 v.
                                                MEMORANDUM*
MARTIN GARCIA-GONZALEZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Western District of Washington
                    James L. Robart, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Martin Garcia-Gonzalez appeals from the district court’s judgment and

challenges his guilty-plea conviction and 20-month sentence for illegal reentry

after deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Garcia-Gonzalez’s counsel has filed a brief



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Garcia-Gonzalez the opportunity to file a pro

se supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Garcia-Gonzalez waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

         We decline to address on direct appeal Garcia-Gonzalez’s claim of

ineffective assistance of counsel. See United States v. Rahman, 642 F.3d 1257,

1259-60 (9th Cir. 2011).

         In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions to correct

the judgment to exclude the reference to 8 U.S.C. § 1326(b)(1). See United States

v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte to

delete from judgment reference to section 1326(b)).

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED; REMANDED to correct the judgment.




                                           2                                   18-30098